DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. Examiner thanks the applicant for acknowledging Freda teaches a WTRU sending preamble and uplink data in (second) enhanced RACH (eRACH) procedure (Applicant remarks: page 14).  However, applicant states Freda fails to disclose “the preamble being selected from a group of preambles corresponding to the RA event.”  The examiner respectfully disagree with the applicant.  However, the examiner views eRACH procedure as a RA event according to broadest reasonable interpretation.  Furthermore, Freda in paragraphs 134, 150-151 and 152 explicitly teaches eRACH procedure as a triggered event.  

[0134] A WTRU may initiate an eRACH procedure, for example, in response to one or more of the following events: (i) a WTRU-dedicated network (NW) order, (ii) a dynamic scheduling of CB-eRACH resources, e.g., combined with WTRU-autonomous triggers and/or (iii) L3/RRC (or MAC CE) network-controlled mobility.
[0150] An eRACH procedure may be triggered. A WTRU may initiate an eRACH procedure, for example, as a consequence of one or more of the following events: (i) The WTRU determines that is has data available for transmission; (ii) the WTRU determines that it should perform WTRU-autonomous mobility and/or (iii) the WTRU determines that it should perform a reconfiguration of a L1/PHY aspect and/or a Uu interface.
[0151] A WTRU may determine that is has data available for transmission. For example, this may correspond to one or more of the following events: (i) initial access of a WTRU to a cell or TRP (e.g. the WTRU may make a first transmission to a cell or TRP while in an IDLE state or state of non-communication); (ii) initiation of a new service or logical channel and/or (iii) arrival of data at the WTRU.

[0162] A WTRU may continue with the first ongoing eRACH procedure, for example, when the determination to initiate a second eRACH procedure may be related or similar to a criteria (or type thereof) that triggered the first instance of the eRACH procedure (e.g. an event that may trigger an eRACH procedure corresponding to the same set of eRACH resources utilized by the first instance of the eRACH procedure). An event may include new data that may become available for transmission, may be associated with and/or applicable to an SRB, a DRB, a numerology (e.g. a type of SOM), a numerology block (e.g. a SOM), a TrCH or similar that may be associated with such eRACH resources. Different beam processes associated with the same specific reference signal (e.g. corresponding to the same TRP) may be considered the same resource unless the trigger may be related to beam management.
 [0166] When the WTRU selects the second RACH procedure, the WTRU may determine at least one PRACH resource associated with the second RACH procedure. The WTRU may determine a preamble sequence associated with the second RACH procedure. The WTRU may determine a data resource for uplink data, for example, based on the at least one PRACH resource, the preamble sequence, a type of uplink data, and/or a size of uplink data. The WTRU may send a RACH transmission to a network device using the at least one PRACH resource and the data resource. The RACH transmission may include the preamble sequence and the uplink data.

Thus, examiner views the teaching of Freda for selecting preamble from preamble group in eRACH procedure (see step 604 in figure 6) as “the preamble being selected from a group of preambles corresponding to the RA event.”  For at least the reasons stated above, the examiner maintains 35 USC 102 (a) (2)  rejection of claims 1, 11, 17, and 24 as well as their dependents. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11, 12, 14, and 17-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Freda et al. (US 2019/0320467).

With regard to claims 1 and 17, Freda teaches:  A method, performed by an user equipment, UE, for handling a two- step Random Access Channel  (paragraph 165:  The second RACH procedure may be an eRACH procedure and/or a 2-step RACH procedure. For example, an eRACH procedure may include two steps.), RACH, procedure, in a wireless communications network, the method comprising: 
when a Random Access, RA, event is triggered (see figure 6: eRACH: paragraphs 145-147 and 150: An eRACH procedure may be triggered. ): 
obtaining a Physical Random Access Channel, PRACH, preamble corresponding to at least one of the RA event and a desired grant size (paragraph 132,138, 220-221, 232 and 374: Control information (e.g., in eMSG0) may include, for example, one or more of the following: (i) a resource indicator, (ii) a preamble index, (iii) power control information TPC, and/or (iv) a grant.),
 by randomly select a preamble mapping to an entry of a Physical Uplink Shared Channel, PUSCH, resource table, providing a required size of a PUSCH resource for the triggered RA event, the preamble being selected from a group of preambles corresponding to the RA event,   (paragraphs 130-134,166, 211, 250-256:
[0250] Physical Random Access Resource Selection, e.g., PRACH or enhanced PRACH (ePRACH) may be provided. A Procedure with the same PRACH for both access procedures may be implemented. A WTRU may utilize a common set of resources for RACH (4-step) and eRACH (2-step) transmission. A WTRU may determine PRACH/ePRACH resources from system information, which may be associated with a specific synchronization sequence and/or from preconfigured information. For example, a frequency range and/or numerology for transmission of PRACH/ePRACH may be preconfigured in a WTRU while specific resource blocks (e.g. time/frequency location) may be defined by system information.
[0251] Differentiation may be based on preamble sequence. A WTRU may select from a different set of preamble sequences, for example, based on the type of procedure. A first set of preambles (e.g. preamble group C) may be associated with ePRACH while one or more sets of preambles (e.g. preamble group A and B) may be associated with PRACH transmission.

[0254] Data resources may be selected, e.g., based on a preamble. A WTRU may select or determine data resources (e.g. time/frequency) and/or data transmission properties (e.g. numerology, MCS), for example, as a function of a selected preamble and/or a function of selected preamble resources. In an example, a WTRU may be configured with a defined mapping between a preamble sequence/preamble resources and data resources/data transmission properties.
[0255] For example, a WTRU may be provided with an overall set of usable data resources and a defined mapping (e.g. based on a table or list) between each preamble and the corresponding resource block(s) to be used. In an (e.g. another) example, resource block(s) within a provided set of overall resources may be indexed by a preamble sequence number or preamble index of the selected preamble. ), 
obtaining a grant from the PUSCH resource table based on the obtained PRACH preamble, which grant comprises an indication of a PUSCH resource to use for a Msg 3 transmission in Uplink, UL, in the table, (paragraphs 132, 143-144:
[0143] A grant (e.g. in a DCI and/or RRC message) may be received (e.g. in control signaling) by a WTRU. The grant may be associated with the transmission of eMSG1. The grant may be for the transmission of eMSG1. The grant may (e.g. alternatively) be for the transmission of a data portion of eMSG1. Preamble transmission may be performed according to other information received in the control signaling, such as according to other parameters, e.g., as described herein. For example, a WTRU-dedicated grant may be indicated (e.g. for dedicated signaling) or a contention-based grant (e.g. for shared signaling).
[0144] In an example of network (NW)-controlled contention a WTRU may have one or more autonomous triggers. For example, a WTRU may determine that it has data available for transmission. The data transmission may be applicable to an eRACH procedure. The WTRU may decode a downlink control channel, for example, using a shared RNTI (e.g. CB-eRACH-RNTI). The WTRU may decode a DCI that may include dynamically scheduled system-specific ePRACH parameters (e.g. and an associated grant and/or set of PRBs for the data portion). The WTRU may initiate a transmission of a preamble, e.g., using the determined ePRACH resources, and a transmission of the data portion, e.g., using the received grant and/or subset of PRB(s). )

each PUSCH resource entry in the table being associated with at least one of the following characteristics: indices for associated cells, Bandwidth Parts (BWPs), or channels (paragraphs 138, 150-153, 205-211, 320: Cell, TRP, or Logical channels
[0151] A WTRU may determine that is has data available for transmission. For example, this may correspond to one or more of the following events: (i) initial access of a WTRU to a cell or TRP (e.g. the WTRU may make a first transmission to a cell or TRP while in an IDLE state or state of non-communication); (ii) initiation of a new service or logical channel and/or (iii) arrival of data at the WTRU.
[0152] A WTRU may determine that it should perform WTRU-autonomous mobility. For example, this may correspond to a transition/handover from one cell/TRP to another cell/TRP.
[0153] A WTRU may determine that it should perform a reconfiguration of a L1/PHY aspect and/or a Uu. For example, this may correspond to one or more of the following events: (i) creation/use/addition of a new beam and/or (ii) addition of a cell/TRP to the WTRU's set of active cells/TRPs.);
 a time period that the grant is valid since the PUSCH transmission starts (paragraphs 205-211, 301-305: 
[0209] A relationship between preamble and data may be in a time domain. For example, a start time of a transmission of a preamble and a start time of a transmission of a data portion may be offset from each other by a specific amount of time. A start time may correspond to a first symbol of a slot, mini-slot, a subframe or to a specific symbol thereof (e.g. first symbol of a corresponding PRB region that may, for example, not be dedicated to control signaling). A relationship (e.g. offset) may be equal to zero, for example, when transmission of a preamble and a data portion may be continuous in time. This may, for example, facilitate blind decoding of data in a receiving node from a priori knowledge of timing of a transmission of a data portion, e.g., as may be indicated by a preamble.

[0210] A relationship between preamble and data may be in a frequency domain. For example, a first PRB of a transmission of a preamble and a first PRB of a transmission of a data portion may be offset from each other by a specific amount of PRBs. An offset may be equal to zero, for example, when there may be joint transmission of the preamble and of the data portion. An association may be valid for a given transmission time duration (or for a specific overlap in time of the respective transmission duration), for example, for a given slot, mini-slot, subframe or to a specific symbol thereof (e.g. one or more symbols of resources that may, for example, not be used for dedicated to control signaling). An association may (e.g. alternatively) be applicable over non-overlapping (e.g. disjointed in time) time intervals, for example, in combination with another procedure. This may, for example, facilitate blind decoding of data in a receiving node from a priori knowledge of a first PRB of a transmission of a data portion, e.g., as may be indicated by a preamble.)




    PNG
    media_image1.png
    539
    726
    media_image1.png
    Greyscale
  

With regard to claims 2 and 18, Freda teaches:  obtaining the PUSCH resource table comprising a plurality of PUSCH resources, wherein each PUSCH resource out of the plurality of PUSCH resources corresponds to a preamble assigned for the two-step RACH procedure (see figure 6, paragraphs 205-209).  
With regard to claims 3 and 19, Freda teaches:  wherein the method further comprises: transmitting, to a network node, the obtained PRACH preamble and a Msg 3 in the same transmission (paragraphs 132, 209, and 405).  
With regard to claims 4 and 20, Freda teaches:  wherein the step of transmitting  further comprises: transmitting, to the network node, the obtained PRACH preamble on a next available PRACH occasion, wherein the PRACH occasions may be predetermined (paragraphs 205 and 286: next occurrences and 2 step process can be repeated).  
With regard to claims 5 and 21, Freda teaches: wherein the step of transmitting  further comprises: transmitting the Msg 3 on the PUSCH resource indicated by the grant obtained from the PUSCH resource table (paragraphs 132, 209, and 405: see figure 6: shortened UL data transmission).  
With regard to claims 6 and 22, Freda teaches:  wherein the step of obtaining the PRACH preamble at least one and a power allocated for PUSCH transmissions, and wherein the step of obtaining the grant from the PUSCH resource table 
[0133] A WTRU may initiate an eRACH procedure 600. A network may initiate an eRACH procedure 600 using, for example, eMSG0 (e.g., NR-PDCCH order or L3/RRC). Message eMSG0 may include control information.
[0138] Control information (e.g., in eMSG0) may include, for example, one or more of the following: (i) a resource indicator, (ii) a preamble index, (iii) power control information TPC, and/or (iv) a grant. ). 
.    

With regard to claims 7 and 23, Freda teaches: wherein the step of obtaining the PRACH preamble at least one and a power allocated for PUSCH transmissions, and wherein the step of obtaining the grant from the PUSCH resource table 
With regard to claim 8, Freda teaches: wherein the step of obtaining  the PUSCH resource table comprises receiving at least one of a PDCCH order and an RRC signalling comprising the PUSCH (paragraphs 220, 269 and 306: 
[0306] A reception window length may be determined, for example, based on a synchronization sequence. A WTRU may determine the length of a reception window, for example, based on a synchronization sequence detected by the WTRU. For example, a determination may be made by a WTRU based on the identity of synchronization sequence. A synchronization sequence may correspond to a sequence with the largest received power at a WTRU. The identity of a sequence may be encoded, for example, using sequence pattern, timing and/or other physical properties associated with the sequence. A WTRU may determine reception window length, for example, using a lookup table of reception window length associated with synchronization sequence identity. A lookup table may be preconfigured in a WTRU, configured by network signaling or may be part of an access table obtained by the WTRU from a network. )
 .


With regard to claims 11 and 24, Freda teaches:  A method performed by a network node, for handling a two-step Random Access Channel, RACH, procedure in a wireless communications network, the method comprising: 
sending  to a user equipment, UE,  any one of: a Physical Downlink Control Channel, PDCCH, order and a Radio Resource Control, RRC, signaling (paragraphas 132-135: eMsG0),  the any one and the RRC signalling is triggering a Random Access, RA (paragraphs 132-140), and 
the any one of the PDCCH order  and the RRC signalling comprises a Physical Random Access Channel, PRACH, preamble index and at least one  of an indication pointing to a Physical Uplink Shared Channel, PUSCH, resource, a Modulation and Coding Scheme, MCS, and a power allocated for PUSCH transmissions (paragraphs 132-138, 143 and 205-211: 
[0138] Control information (e.g., in eMSG0) may include, for example, one or more of the following: (i) a resource indicator, (ii) a preamble index, (iii) power control information TPC, and/or (iv) a grant.), 
and receiving from the UE  a transmission (eMSG1) comprising both a PRACH preamble and a Msg 3, the PRACH preamble and Msg 3(uplink data)  being received in the same sub frame (paragraphs 130-134, 147-149, 207 and 405), 
the PRACH preamble being selected from a group of preambles corresponding to the RA event  (paragraphs 130-134,166, 211, 250-256)


the Msg3 being received on a PUSCH resource indicated by a grant obtained from a PUSCH resource table based on the indication sent to the UE, and, in the table, each PUSCH resource entry in the table being associated with at least one of the following characteristics (paragraphs 134-153, and 205-211) :  
indices for one of associated cells, Bandwidth Parts (BWPs), and channels  (paragraphs 138, 150-153, 205-211, 320; a time period that the grant is valid since the PUSCH transmission starts (paragraphs 205-211, 301-305).   

With regard to claims 12 and 25, Freda teaches:  wherein the method further comprises: sending to the UE , subsequent to receiving the transmission comprising both a PRACH preamble and a Msg 3, a transmission comprising a Timiing Advance. TA. and a Msg 4 for contention resolution  (paragraphs 130, 290, 331 and 335

 [0290] An enhanced Message 2 (eMSG2/eRAR) may be provided. A WTRU may (e.g. following a transmission that may include a preamble) receive an enhanced random access response (eRAR) from a network.
[0331] An eRAR may include, for example, uplink timing information (e.g. a Timing Advance Command (TAC) or an indication whether the WTRU is timing aligned).
[0335] An eRAR may include, for example, contention-resolution information. An eRAR may contain an indication whether a contention (e.g. during transmission of eMSG1) was detected and may indicate information to be used by the WTRUs in question to resolve the contention. This may consist of information contained in a WTRU's transmission, such as a WTRU ID that may have been transmitted by the WTRU in eMSG1. Information may (e.g. also) consist of an echo of a portion of the data transmitted by the WTRU, e.g. when successfully decoded. Information may (e.g. also) consist of an indication of a detected transmit power/path loss/antenna parameters/beamforming parameters that may be associated with a WTRU's transmission (e.g. determined from decoding eMSG1 from the WTRU). ).  
With regard to claim 14, Freda teaches:  wherein the method further comprises: sending at least one of a PDCCH order  and an RRC signalling comprising the PUSCH resource table (paragraphs 220, 269 and 306). 

Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




5/21/2022
/MARCUS SMITH/           Primary Examiner, Art Unit 2419